Scott, /., concurring: While I agree with the result reached by the majority, I arrive at this result because the facts as found by the majority indicate that only $317,808 of the $725,000 payment to petitioner by the State of California was for property. The amount, if any, of the $407,192 'balance expended by petitioner to defray the cost of moving the machinery the ownership of which it retained, to its new location is deductible as an ordinary and necessary business expense in the year paid or incurred. Electric Tachometer Corporation, 37 T.C. 158, 161 (1961). An advance for or reimbursement of a deductible expense is generally ordinary income. The facts as found :by the majority persuade me that any of the $407,192 remaining after petitioner paid the expenses of moving the machinery, title to which it retained, was not received by petitioner as reimbursement for the property taken by the State. Therefore, in my view, any such balance should be treated as ordinary income.